Citation Nr: 1223504	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  00-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for residuals of injury to the left kidney, status post left nephrectomy, with hypertension.

2.  Entitlement to an initial compensable evaluation for a left zygoma fracture. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to July 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 1999 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), that granted service connection for history of post-traumatic injury to the left kidney, status post left nephrectomy.  An April 2007 rating decision added hypertension to the disability, and continued a 30 percent evaluation.  

This case has previously come before the Board.  In August 2004 and November 2010, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The issue of entitlement to an initial evaluation in excess of 30 percent for residuals of injury to the left kidney, status post left nephrectomy, with hypertension, is now before the Board for final appellate consideration.

The issue of entitlement to an initial compensable evaluation for a left zygoma fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's residuals of injury to the left kidney, status post left nephrectomy, with hypertension, result in renal dysfunction, diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or history of diastolic pressure predominately 100 or more.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for residuals of injury to the left kidney, status post left nephrectomy, with hypertension, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.104, 4.115a, 4.115b, Diagnostic Codes 7101 and 7500 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

Here, the Veteran is appealing the initial rating assignment.  In this regard, because the October 1999 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  The Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  This has been accomplished here.  A December 1999 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant Diagnostic Code for the removal of one kidney.  A May 2008 letter set forth the relevant criteria for rating renal dysfunction.  The Board's November 2010 remand set forth the relevant criteria for rating hypertension.  This was followed by readjudication in a February 2012 supplemental statement of the case.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, the Veteran's statements, and the transcript of a March 2000 personal hearing before a Decision Review Officer.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

A VA examination with respect to the Veteran's claim was conducted in March 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2011 VA examination was more than adequate.  The March 2011 VA examination report reflects a review of the Veteran's claims file and medical records, and considers all of the pertinent evidence of record, including the Veteran's statements.   The report provides clinical findings which are pertinent to the criteria applicable for rating the Veteran's disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The removal of a kidney warrants a minimum of a 30 percent evaluation, or is rated as renal dysfunction, if there is nephritis, infection, or pathology of the other kidney.  Diagnostic Code 7500.  

Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101, warrants a 60 percent rating.  Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  38 C.F.R. § 4.115a. 

A 10 percent rating is warranted for hypertension with diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for hypertension with diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.  Diagnostic Code 7101.  

NOTE (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  NOTE (2) states to evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  NOTE (3) states to evaluate hypertension separately from hypertensive heart disease and other types of heart disease.  Id.  

The Board also observes that separate ratings are not to be assigned for disability from disease of the heart and any form of nephritis, on account of the close interrelationships of cardio-vascular disabilities, unless there is absence of a kidney or regular dialysis is required.  38 C.F.R. § 4.115

The March 2011 VA examination report provides that the diagnosis of hypertension had been previously established.  The Veteran's current blood pressure readings were 142/84, 136/78 and 140/80.  The pertinent diagnosis was status-post left nephrectomy with  normal renal function on blood test without any residuals and no proteinuria per this examination.  The examiner noted that the disability had no effects on the Veteran's usual daily activities.  The examiner further stated that the Veteran's hypertension was well controlled on medications, and his renal function was normal despite losing one kidney.  The examiner reiterated that the Veteran's diagnosis was status-post left nephrectomy with normal renal function on blood test and no proteinuria and without any residuals per this examination. 

The Board has reviewed the Veteran's VA and private treatment records in detail.  They do not show that the Veteran's residuals of injury to the left kidney, status post left nephrectomy, result in any renal dysfunction.  They do show treatment for hypertension and provide numerous blood pressure readings.  However, they simply do not show that the Veteran's hypertension results in diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial evaluation in excess of 30 percent for residuals of injury to the left kidney, status post left nephrectomy, with hypertension.  The foregoing evidence simply does not show that this disability results in any renal dysfunction (38 C.F.R. § 4.115a), or diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or history of diastolic pressure predominately 100 or more (Diagnostic Code 7101).  

The Board is aware of the Veteran's complaints and reported symptoms, which the Board finds are credible.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that this disability warrants an initial evaluation in excess of 30 percent.  

Additionally, the foregoing evidence contains no indication that the rating criteria are inadequate to rate the Veteran's disability.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that this disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In sum, the evidence demonstrates that the Veteran is not entitled to an initial evaluation in excess of 30 percent for residuals of injury to the left kidney, status post left nephrectomy, with hypertension.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation in excess of 30 percent for residuals of injury to the left kidney, status post left nephrectomy, with hypertension, is denied. 


REMAND

A preliminary review of the record indicates that the Veteran's claim for an initial compensable evaluation for a left zygoma fracture requires additional development. 

In the November 2010 remand, the Board requested that VA conduct an examination for this claim.  An April 2011 VA Compensation and Pension Exam Request indicates that the Veteran failed to report for an April 2011 dental and oral VA examination.  Significantly, the address section of this request provides two different apartment numbers (703 and 704) for the Veteran.  The record does not show to which address notice of the examination was sent.  A review of the claims file indicates that 704 is the correct apartment number.  

The Board observes that the Veteran did attend a March 2011 VA examination for his kidney disability.  This fact demonstrates his willingness to cooperate with VA.  

In light of the Veteran's absence at the April 2011 VA dental and oral examination, the uncertainty as to whether he received proper notice of it, and his documented past cooperation with VA in developing his claims, the Board will remand this claim so that a VA examination may be rescheduled, and the Veteran properly notified of it at his correct address.  In this regard, the Board points out that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted. 

The Board in turn advises the Veteran that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a) (2011).  Further, the provisions of 38 C.F.R. § 3.655(a) (2011) provide that when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

Accordingly, the case is REMANDED for the following action:


1.  Using the 704 apartment number, unless verification is obtained of a more current address, schedule the Veteran for an appropriate examination to determine the degree of impairment due to the service-connected residuals of a fracture of the left zygoma.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner provide an opinion as to the degree of impairment due the service-connected fracture of the left zygoma, to include a finding as to any degree of displacement of the maxilla, expressed in terms of slight, moderate or severe.  If any increase in the degree of impairment due to service-connected fracture of the left zygoma is identified during the relevant period, the date of the increase should be reported, to the extent possible.  

A complete rationale should accompany all opinions provided.


2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


